Title: Aaron Vail to James Madison, 14 October 1834
From: Vail, Aaron
To: Madison, James


                        
                            
                                My dear Sir 
                            
                            
                                
                                    London
                                
                                 14th October 1834.
                            
                        
                        
                        I received a few days ago your letter of the 9th Ultimo, with an enclosure for Mr George Joy, which I
                            immediately forwarded to its destination—
                        I should have sooner acknowledged the receipt of your former letter enclosing an Autograph for the Princess
                            Victoria, which was received in good time; but waited to do so until I could communicate to you the satisfaction which the
                            very kind and appropriate language used by you would not fail to give her—I have delayed handing it to her, in the hope
                            of daily receiving autographs from our other Ex-Presidents, which I have promised to procure, but which I regret to say,
                            have not yet come to hand—Those yet missing are from Mr Jefferson, Mr Monroe, and the Elder Adams. My repeated
                            applications for them having proved fruitless, I despair of obtaining them and will therefore take the first opportunity
                            after the Princess’ returns to Town, to deliver her those which are now in my possessio[n.] The value which
                            the young Lady appears to attach to those memorials had made me anxious to make good my promise to complete the
                            collection; and I am confident that none of those she will receive can give her more satisfaction than the one prepared by
                            you. With my acknowledgments for your kind and prompt attention to my request on that occasion, I remain, My dear Sir, with
                            sentiments of respects for Mrs. Madison, Your most Obedient & faithful Servt.
                        
                        
                            
                                A. Vail
                            
                        
                    